Citation Nr: 0944585	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder. 

2.  Entitlement to service connection for posttraumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a November 2006 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Cleveland, Ohio in which 
the RO denied the appellant's application to reopen a 
previously denied claim of entitlement to service connection 
for posttraumatic stress disorder ("PTSD").  The appellant, 
who had active service from April 1968 to November 1969, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

In June 2007, the Board issued a decision that found new and 
material evidence had not been submitted to reopen the 
appellant's previously denied claim of entitlement to service 
connection for PTSD.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
("Court" or "CAVC").  In February 2008, the Board's June 
2007 decision was remanded by the Court pursuant to a Joint 
Motion for Remand submitted by VA's General Counsel and the 
appellant. See February 2008 Joint Motion for Remand ("Joint 
Motion").  Thereafter, the appeal was returned to the Board 
for compliance with the Joint Motion.  

In April 2008, the appellant requested that he be afforded 
the opportunity to testify before a member of the Board in 
support of reopening his PTSD service connection claim.  
Subsequently, he participated in a personal hearing before 
the undersigned Veterans Law Judge in July 2009.  A 
transcript of the appellant's July 2009 Travel Board hearing 
has been associated with the claims file.      



For reasons discussed in more detail below, the Board finds 
that new and material evidence has in fact been received to 
reopen the appellant's previously denied claim of entitlement 
to service connection for PTSD.  However, the Board finds 
that additional development pertaining to the merits of the 
appellant's PTSD service connection claim is necessary.  As 
such, the merits of this issue will be addressed in the 
REMAND portion of the decision below; and is hereby REMANDED 
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  The RO will contact the appellant and inform 
him if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material posttraumatic 
stress disorder service connection claim has been obtained.

2.  Most recently, in an unappealed decision dated in 
November 2005, the Board denied the appellant's application 
to reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder.	

3.  The evidence received since the November 2005 Board 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's posttraumatic 
stress disorder claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 BVA decision, which found that new and 
material evidence had not been submitted to reopen the 
appellant's previously denied claim of entitlement to service 
connection for posttraumatic stress disorder, is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the Board's November 
2005 decision is new and material; and the claim for 
entitlement to service connection for posttraumatic stress 
disorder is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

In this case, a letter dated in September 2006 essentially 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's previously denied claim of entitlement to 
service connection for posttraumatic stress disorder 
("PTSD") should be reopened, the appellant cannot be 
prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to this issue presented on appeal.  

B.  Reopened Claim 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The appellant contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced in service. See, e.g., appellant's March 2007 
statement with VA Form 9; July 2009 BVA hearing transcript.  
In the past, the appellant has sought service connection for 
PTSD. See statements dated in February 1984, May 1984, March 
1995 and October 1995.  The RO initially denied the 
appellant's PTSD service connection claim in a rating 
decision dated in June 1985. See June 1985 rating decision.  
The appellant appealed the June 1985 rating decision to the 
Board; and the Board issued a decision in March 1987 that 
denied the appellant's claim of entitlement to service 
connection for PTSD on the basis that the medical evidence 
contained in the claims file at that time consisted of the 
appellant's service treatment records and post-service VA and 
private medical records dated from February 1970 to August 
1985 that were devoid of a diagnosis of PTSD.  Instead, the 
appellant's medical records showed treatment for chronic 
schizophrenia. March 1987 BVA decision.  

Thereafter, the appellant requested in March 1995 that his 
claim of entitlement to service connection for PTSD be 
reopened.  After evaluating the appellant's request in 
conjunction with the evidence of record, the RO (and 
subsequently, the Board) determined that new and material 
evidence sufficient to reopen the appellant's PTSD service 
connection claim had not been submitted. See rating decision 
dated in May 1995; BVA decisions dated in October 1997, July 
2002 and December 2003; March 2003 Joint Motion for Partial 
Remand; March 2003 CAVC Order.  The appellant appealed the 
May 1995 rating decision to the Board; and ultimately in a 
November 2005 decision, the Board denied the appellant's 
application to reopen his PTSD service connection claim.  
Prior to issuing its decision, the Board carefully reviewed 
the new evidence submitted in support of reopening the 
appellant's claim, to include the appellant's post-service 
medical records dated from 1980 to 2003 and various 
statements/testimony offered by the appellant.  The Board 
found that none of the various medical records submitted in 
support of reopening the appellant's PTSD claim, however, 
provided a diagnosis of PTSD. November 2005 BVA decision.  In 
light of the continuing lack of a current diagnosis upon 
which service connection could be granted, the Board found 
that new and material evidence had not been submitted to 
reopen the appellant's previously denied claim of entitlement 
to service connection for PTSD. Id.  

The appellant was notified of the Board's November 2005 
decision and of his appellate rights, but did not appeal that 
decision.  Therefore, the Board's November 2005 decision 
represents a final decision. 38 U.S.C.A. § § 7103(a) and 
7104; 38 C.F.R. §§ 20.1100, 20.1104.  

In August 2006, the appellant contacted the RO regarding his 
claim of entitlement to service connection for PTSD.  The RO 
viewed the appellant's telephone contact as a request to 
reopen his previously denied PTSD service connection claim. 
See August 2006 report of contact; undated letter from the 
appellant to his representative.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the November 2005 BVA decision consists of VA 
outpatient treatment records dated from August 2004 to April 
2009, statements from the appellant and the appellant's July 
2009 BVA hearing testimony.  In terms of the most recent VA 
medical records associated with the claims file, the Board 
observes that these records document for the first time that 
the appellant has a diagnosis of PTSD.  In this regard, the 
Board observes that VA medical records dated in October 2004 
reflect that the appellant has diagnoses of schizophrenia and 
PTSD, as do VA medical records dated in February 2005, 
September 2005, November 2005 and May 2006.  Additionally, an 
August 2006 record notes that the appellant was diagnosed 
with PTSD.  In this medical record, the appellant's examiner 
indicated that the appellant reported entering service at the 
age of nineteen years and having served in Vietnam as a basic 
infantry soldier.  It was also noted that the appellant 
reported having PTSD features for years, but that he had only 
recently (a few years earlier) reported these symptoms. 
August 2006 VA medical records.  

In terms of evaluating the above-referenced VA outpatient 
treatment records, the Board finds that these records are 
certainly "new," in that they were not of record when the 
Board's November 2005 decision was rendered.  In addition, 
the records are also "material" since this evidence clearly 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the appellant has a diagnosis of PTSD, 
which was not the case (or at least not of record) at the 
time of the prior Board decision.  Although the Board 
ultimately found in a prior (now vacated) decision that the 
above-referenced evidence was ultimately not new and material 
because it failed to raise a reasonable possibility of 
substantiating the appellant's PTSD claim in light of the 
lack of objective evidence that indicated or suggested that 
the appellant has PTSD as a result of some stressor event or 
events experienced in service, another review of this 
evidence reveals that a comparison of the appellant's newly 
submitted evidence and the other evidence contained in the 
claims file essentially constitutes a merits determination of 
the appellant's claim rather than a determination of whether 
new and material evidence has been submitted to reopen the 
claim.  

Thus, presuming the credibility of the new medical records 
associated with the claims file and the diagnosis of PTSD set 
forth within, the Board finds that the new medical records 
associated with the claims file relate to the question of 
whether the appellant has a current diagnosis of PTSD that is 
connected to a stressor event that allegedly occurred during 
the appellant's period of service and therefore raises a 
reasonable possibility of substantiating the claim.  As such, 
the Board concludes that new and material evidence has been 
submitted to reopen the appellant's previously denied PTSD 
service connection claim.  

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for PTSD should be 
reopened. 38 U.S.C.A. § 5108.  However, since the RO has 
neither had the opportunity to investigate the appellant's 
alleged PTSD stressor events nor the opportunity to 
adjudicate the appellant's PTSD claim in light of all 
evidence of record, this case must be remanded for such 
adjudication. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence has been received to reopen the 
appellant's previously denied claim of entitlement to service 
connection for posttraumatic stress disorder; and to this 
extent only, the appeal is granted. 


REMAND

In view of the above determination that the appellant's claim 
of entitlement to service connection for PTSD is reopened, 
the Board finds that the RO, consistent with the principles 
set forth in Bernard v. Brown, supra, must be provided an 
opportunity to further develop the record and to conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.
 
In this regard, the record reveals that the RO has not 
previously attempted to verify the appellant's alleged PTSD 
stressor events due to the lack of an official PTSD diagnosis 
in the record.  In light of the appellant's current diagnosis 
of PTSD (discussed above) and the appellant's recent BVA 
hearing testimony in which he discussed his alleged PTSD 
stressor event, the Board finds that a remand of the 
appellant's claim is necessary in order for the RO to have 
the opportunity to investigate the appellant's PTSD service 
connection claim.  Specifically, the Board observes that the 
appellant reported in a March 2007 statement and his July 
2009 BVA hearing that he served with the 4th Infantry 
Division in Vietnam; and that during this time he was 
stationed at a base in Pleiku, Vietnam when that base camp 
was attacked by the enemy in approximately March 1969 or 
April 1969 and the appellant and other servicemen "had to 
use combat to get [the enemy] out." See March 2007 statement 
with VA Form 9; July 2009 BVA hearing transcript, pgs. 3-4, 
8-11.  However, the appellant's DD Form 214 reflects that he 
served overseas for a total of one month and 15 days during 
his period of service. See DD Form 214.  In light of the 
appellant's testimony and statement, the Board finds that the 
RO should attempt to (1) verify if and when the appellant was 
stationed in Pleiku, Vietnam, 
(2) whether the base camp at Pleiku, Vietnam came under enemy 
attack during the time that the appellant alleges he was 
stationed there and (3) if such an attack occurred, whether 
any casualties resulted from the attack as reported by the 
appellant. See July 2009 BVA hearing transcript; see also 
February 1997 BVA hearing transcript. 

In addition to the foregoing, the Board observes for the 
record that the claims file contains an "attachment" form 
apparently completed by the appellant in February 1984 that 
discusses the appellant's alleged service in Vietnam and 
traumatic events experienced by the appellant during that 
time. See form received by VA in February 1984.  The 
appellant reported on this form that he participated in (1) 
"recons search and destroy" missions, (2) "searching for 
Vietcong," (3) was a pointman for "combat repair truck 
convoys" and (4) was also apparently a pointman for a 
"suicide mission." Id.  To the extent that the information 
supplied by the appellant may be too vague for the RO to 
investigate, the RO should contact the appellant and request 
additional details as to the above-referenced experiences in 
order to attempt to verify that such incidents occurred.  
Thereafter, the RO should undertake any additional 
development in terms of investigating the appellant's PTSD 
service connection claim that is deemed to be appropriate.       

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should obtain a copy of the 
appellant's service personnel records 
for the purpose of determining whether 
the appellant was stationed in Pleiku, 
Vietnam during his period of service. 

3.  The RO should contact the appellant 
and afford him the opportunity to 
provide additional information about all 
of the stressful events he claims caused 
his PTSD, including the dates and the 
names of any service members who were 
also involved in the claimed events.  In 
doing so, the RO should specifically ask 
for additional details of the events 
reported in the February 1984 
"addendum" letter discussed above 
regarding the appellant's assertions of 
(a) participating in "recons search and 
destroy" missions, (b) "searching for 
Vietcong" while in Vietnam, (c) acting 
as a pointman for "combat repair truck 
convoys" and (d) acting as a pointman 
for a "suicide mission" while in 
Vietnam.  

4.  Subsequent to the completion of the 
foregoing, the RO should forward all of 
the appellant's stressor information, 
with his applicable unit of assignments 
and any additional documents deemed 
necessary, to the U.S. Army and Joint 
Services Records Research Center 
("JSRRC") (formerly known as the U.S. 
Army Services Center for Research of 
Unit Records ("USASCURR")), so that 
JSRRC can provide any information based 
on a review of unit or other records 
that might corroborate the stressors 
claimed by the appellant (noted in 
paragraph #3 above) and/or the stressor 
event 

referenced by the appellant during his 
July 2009 BVA hearing transcript.  In 
this regard, the RO should specifically 
request that JSRRC attempt to verify 
whether the base camp at Pleiku, Vietnam 
came under enemy attack in approximately 
March 1969 or April 1969; and if so, 
whether any casualties occurred as a 
result of this attack.  If referral to 
JSRRC or other pertinent sources is to 
no avail, the RO should advise the 
appellant to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  All attempts to 
obtain the records should be documented 
in the claims file.

5.  If the JSRRC or other appropriate 
agency requests more specific 
descriptions of the stressors in 
question, the RO should notify the 
appellant and request that he provide 
the necessary information.  If the 
appellant provides additional 
information, the RO should forward it to 
the requesting agency.

6.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service PTSD 
stressor(s) occurred.  Then, if such 
evidence is found to be established by 
the record, the RO should undertake any 
other indicated action determined to be 
necessary, to include scheduling the 
appellant for a VA examination for the 
purpose of determining whether the 
appellant has a diagnosis of PTSD based 
on the verified stressor.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


